Peters, J.
Appeals (1) from an order of the Supreme Court (Dowd, J.), entered September 20, 2005 in Chenango County, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint, and (2) from the judgment entered thereon.
This action is one of three actions pending before this Court (Lerwick v Krna, 29 AD3d 1206 [2006] [decided herewith]; Lerwick v Smith, 29 AD3d 1209 [2006] [decided herewith]), and this is the second time that plaintiff has sought our review on issues arising from the same set of facts concerning defendant, Steven Krna and Ruth Smith (Lerwick v Kelsey, 24 AD3d 918 [2005], lv denied 6 NY3d 710 [2006]; Lerwick v Kelsey, 24 AD3d 920 [2005], lv denied 6 NY3d 711 [2006]; Lerwick v Kelsey, 24 AD3d 931 [2005], lv denied 6 NY3d 711 [2006]).
As we have fully set forth all of the relevant facts pertaining to this proceeding in Lerwick v Krna (supra), and having determined therein that Supreme Court properly dismissed plaintiffs complaint on the basis that, among other things, defendant, as well as Krna and Smith, as board members, were entitled to claim qualified privilege for the statements they made to other board members and employees, we affirm the order entered here for all of the reasons stated therein.
Crew III, J.P., Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the order and judgment are affirmed, with costs.